In an action to foreclose a mortgage, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Pitts, J.), dated May 14, 2001, as denied that branch of their motion which was to extend their time to serve an answer.
Ordered that the appeal by the defendant Loretta Cadwell is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Earl Cadwell; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the contentions of the appellant Earl Cadwell, the Supreme Court properly denied that branch of the defendants’ motion which was to extend his time to serve his answer. He failed to show a reasonable excuse for his default in answering or a meritorious defense (see CPLR 2004; see Tewari v Tsoutsouras, 75 NY2d 1, 12). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.